           Case 1:19-cv-09666-JPC Document 59 Filed 10/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                   10/02/2020
---------------------------------------------------------------------- X
                                                                       :
Michael Christy,                                                       :
                                                                       :
                                    Plaintiff,                         :
                                                                       :           19-CV-9666 (JPC)
                  -v-                                                  :
                                                                       :            NOTICE OF
S. Bastian et al.,                                                     :          REASSIGNMENT
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        This case has been reassigned to the undersigned. Unless and until the Court orders

otherwise, all prior orders, dates, and deadlines shall remain in effect notwithstanding the case’s

reassignment. All counsel must familiarize themselves with the Court’s Individual Rules,

including      the     rules     applicable      to     pro    se     cases,   which   are   available   at

https://www.nysd.uscourts.gov/hon-john-p-cronan.

        In accordance with the Court’s Individual Rules and Practices, requests for extensions or

adjournment may be made only by letter-motion filed on ECF and must be received at least 48

hours before the deadline or scheduled appearance, absent compelling circumstances. The written

submission must state (1) the original date(s) set for the appearance or deadline(s) and the new

date(s) requested; (2) the reason(s) for the request; (3) the number of previous requests for

adjournment or extension; (4) whether these previous requests were granted or denied; and (5)

whether opposing counsel consents, and, if not, the reasons given by opposing counsel for refusing

to consent.

        At least one Defendant that has already been served is ORDERED to serve this Order on
         Case 1:19-cv-09666-JPC Document 59 Filed 10/02/20 Page 2 of 2




Mr. Christy, and file proof of service on ECF, by October 9, 2020.

       SO ORDERED.

Dated: October 1, 2020                             __________________________________
       New York, New York                                   JOHN P. CRONAN
                                                          United States District Judge




                                               2
